DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10777641 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is a broader version of claim 1 of US 10777641.
Claims 2-8 are the same as claims 2-8 of US 10777641, respectively.
Claim 9 is a broader version of claim 9 of US 10777641.
Claims 10-13 are the same as claims 10-13 of US 10777641, respectively.
Claim 14 is a broader version of claim 14 of US 10777641.
Claims 15-20 are the same as claims 15-20 of US 10777641, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the formation of the first epitaxial phosphorus-doped silicon carbide layer…” and claim 8 recites “wherein the formation of the second epitaxial phosphorus-doped silicon carbide layer…”.  It is unclear whether claims 7 and 8 depend on claim 1 or claim 3.  For the purpose of examination, it is interpreted that both claims 7 and 8 are dependent of claim 3 where the first/second epitaxial phosphorus-doped silicon carbide layers are defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohr (US 8450165 B2).
Regarding claim 1, Bohr teaches a method (method in Figs. 3A-3J of Bohr) for manufacturing a lightly doped drain-free (LDD-free) semiconductor structure (device in Fig. 3J), comprising: 
forming a semiconductor layer (semiconductor substrate 302 in Fig. 3A of Bohr); 
forming an isolation layer (314) over the semiconductor layer, the isolation layer having a top surface (top surface of 314); 
forming a gate (gate stack placeholder 332 in Fig. 3B; it is referred to as dummy gate 332 hereinafter) over the semiconductor layer; 
removing a portion of the semiconductor layer and obtaining a recess (as shown in Fig. 3C’, the substrate is etched to form the recess 340’); and 
forming a regrowth region (308’) over the recess; 
wherein the gate comprises a gate electrode layer (dummy gate 332) laterally covered by a gate spacer (even though spacers are not shown, they are formed on the sides of the dummy gate 332 as described in column 11 lines 45-49 of Bohr), and the regrowth region extends towards a region beneath the gate spacer and close to a plane extending along a junction of the gate spacer and the gate electrode layer (the phrase “close to a plane extending along a junction…” is broadly interpreted to be any region under and within the footprint of the gate would be “close” to the junction, as such, the sharp tip of the S/D regions 308’ in Fig. 3D’ is close to the junction and is beneath the gate), and the regrowth region includes a convex vertex (the sharp corner of S/D region 308’ in Fig. 3D’ of Bohr) extending towards the region, and the convex vertex is at the same level as the top surface of the isolation region (as shown in Fig. 3D’ of Bohr).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappellani et al. (US 8313999 B2).
Regarding claim 1, Cappellani teaches a method (method in Figs. 1-4B of Cappellani) for manufacturing a lightly doped drain-free (LDD-free) semiconductor structure (device in Fig. 9), comprising: 
forming a semiconductor layer (fins on substrate 202 in Fig. 2A); 
forming an isolation layer (210) over the semiconductor layer, the isolation layer having a top surface (top surface of 210); 
forming a gate (gate stack 217) over the semiconductor layer; 
removing a portion (doped fin region 208 and region outlined by 209A, 245, and 209C in Fig. 2B) of the semiconductor layer and obtaining a recess (source/drain cavities 420 in Fig. 4B); and 
forming a regrowth region (618 in Fig. 6A-B) over the recess; 
wherein the gate comprises a gate electrode layer (213 in Fig. 2A) laterally covered by a gate spacer (319 in Fig. 3A), and the regrowth region extends towards a region beneath the gate spacer (see Fig. 6A) and close to a plane extending along a junction of the gate spacer and the gate electrode layer (the phrase “close to a plane extending along a junction…” is broadly interpreted to be any region under and within the footprint of the gate would be “close” to the junction, as such, the sharp tip of the S/D regions 308’ in Fig. 3D’ is close to the junction and is beneath the gate), and the regrowth region includes a convex vertex (the sharp corner of S/D cavity 420 in Fig. 4B of Cappellani) extending towards the region, and the convex vertex is at the same level as the top surface of the isolation region (as shown in Fig. 4B of Cappellani).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin et al. (US 2016/0211144 A1) and Murthy et al. (US 2011/0147828 A1).
Regarding claim 2, Cappellani teaches all limitations of the method of Claim 1, and also teaches wherein the formation of the semiconductor layer comprises: 
obtaining a semiconductor substrate (bulk substrate 202 in Fig. 2A); and 
forming a fin structure (fin structure in Fig. 2A of Cappellani).
But Cappellani does not teach the forming the fin structure comprises: patterning and etching the semiconductor substrate the fin structure; and wherein forming the isolation layer over the semiconductor layer comprises: etching a portion of the semiconductor substrate to form a trench; and filling the trench with a dielectric material.  
Lin teaches a method of forming a fin structure (Figs. 1-2 of Lin). The method comprises: patterning and etching the semiconductor substrate to form the fin structure (see Figs. 1-2 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structure using Lin’s method since this is a conventional method for forming the fins structure.
But Cappellani in view of Lin does not teach wherein forming the isolation layer over the semiconductor layer comprises: etching a portion of the semiconductor substrate to form a trench; and filling the trench with a dielectric material.  
Murthy teaches a method of forming a shallow trench isolation structure adjacent a fin structure (Figs. 8A of Murthy).  The method comprises: etching the substrate to form trenches, and then depositing oxide material into the trenches to form the STI regions (see [0085] of Murthy).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation layer using Murthy’s method since this is a typical method for forming the STI structure.
Claims 3-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellani, as applied to claim 1 above, and further in view of Miyanami (US 7510925 B2).
Regarding claim 3, Cappellani teaches all limitations of the method of Claim 1, but does not teach wherein the formation of the regrowth region over the recess comprises: forming a first epitaxial phosphorus-doped silicon carbide layer over the recess; and forming a second epitaxial phosphorus-doped silicon carbide layer over the first epitaxial phosphorus-doped silicon carbide layer; wherein a phosphorus dopant concentration of the second epitaxial phosphorus-doped silicon carbide layer is greater than a phosphorus dopant concentration of the first epitaxial phosphorus-doped silicon carbide layer.  
Miyanami discloses a method of manufacturing a semiconductor device (second embodiment illustrated in Figs. 2A-2C of Miyanami; description of embodiment starts in column 7; and modified example 1 starting on column 9).  In a recess for a S/D region of a gate structure (as shown in Fig. 2A), a regrowth SiC structure (22 in Fig. 2C) is formed.  The regrowth SiC structure comprises of a first regrowth region (22a), a second regrowth region (22b) and a third regrowth region (22c).  All three regrowth regions contain dopants, but the concentration increases going from the first layer to the third layer (column 9 lines 58-60, column 10 lines 1-7, 18-21 of Miyanami).
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the regrowth regions as disclosed by Miyanami in order to prevents short channel effect caused by dopants diffusing from source/drain regions, while maintaining a desirable stress on the channel region (to enhance carrier mobility) (as discussed in column 2, lines 18-27 of Miyanami).  
Regarding claim 4, Cappellani in view of Miyanami teaches all limitations of the method of Claim 3, and also teaches wherein the formation of the regrowth region over the recess further comprises: conformally forming a third regrowth region (22c in Fig. 2C of Miyanami as combined in claim 3 above) over the second epitaxial phosphorus-doped silicon carbide layer.  
Regarding claim 5, Cappellani in view of Miyanami teaches all limitations of the method of Claim 4, and also teaches wherein the formation of the third regrowth region over the second epitaxial phosphorus-doped silicon carbide layer comprises: 
forming an epitaxy phosphorus-doped silicon layer over the second epitaxial phosphorus-doped silicon carbide layer (as described in column 9 lines 58-60, column 10 lines 1-7, 18-21 of Miyanami), wherein a phosphorus dopant concentration of the epitaxy phosphorus-doped silicon layer is greater than the phosphorus dopant concentration of the second epitaxial phosphorus-doped silicon carbide layer (as stated in column 10 lines 1-7 of Miyanami).  
Regarding claim 7, Cappellani in view of Miyanami teaches all limitations of the method of Claim 1, and also teaches wherein the formation of the first epitaxial phosphorus-doped silicon carbide layer comprises: forming the first epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E19 to about 3E20 atoms/cm3 (column 10, lines 1-7 of Miyanami.  Since the range of P dopant in layer 22a is close to the claimed range, it has been held that a prima facie case of obviousness exists.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)).
Regarding claim 8, Cappellani teaches all limitations of the method of Claim 1, and also teaches wherein the formation of the second epitaxial phosphorus-doped silicon carbide layer comprises: forming the second epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E20 to about 2E20 atoms/cm3 (column 10 lines 4-6 of Miyanami, the P concentration of the second regrowth layer 22b is a gradient from the concentration of the first layer 22a to the concentration of the third layer 22c, where the third layer 22c has P concentration about 5E20.  So there is a location in the 2nd regrowth layer 22b that has the concentration from about 1E20 to about 2E20 atoms/cm3).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellani, as applied to claim 1 above, and further in view of Tsai et al. (US 2013/0234203 A1) (hereinafter referred to as Tsai).
Regarding claim 6, Cappellani teaches all limitations of the method of Claim 1, but does not teach wherein the regrowth region provides a proximity value of from about 7 nm to about -1 nm. 
Tsai teaches a finFET structure with regrown S/D regions (Figs. 1-4 of Tsai).  The S/D regions extends to underneath the spacer (110 in Fig. 2) and comes to a distance of 10nm or less ([0018]) from the channel region (proximity value).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the regrowth region to be about 7 nm to -1nm from the channel region, as disclosed by Tsai.  First, this range is a known range for such regrown S/D regions to work (as disclosed by Tsai). Secondly, if the proximity value is made to small (i.e. too large a negative value), the S/D regions become too close together that short-channel effect dominates.  If the proximity value is made to large, there's no benefit from having the S/D region extend below the spacers.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin.
Regarding claim 9, Cappellani teaches a method (method in Figs. 1-4B of Cappellani) for manufacturing a lightly doped drain-free (LDD-free) semiconductor structure (device in Fig. 9), comprising: 
obtaining a semiconductor substrate (202 in Fig. 2A); 
forming a fin structure (fin structure in Fig. 2A); 
forming an isolation layer (210) over the semiconductor substrate; 
forming a gate (217) including a gate electrode (213) and a gate spacer (319 in Fig. 3A) over the fin structure, the gate electrode being laterally covered by the gate spacer (as shown in Fig. 3A); 
removing a portion (doped fin region 208 and region outlined by 209A, 245, and 209C in Fig. 2B) of the fin structure to obtain a first recess (source/drain cavities 420 in Fig. 4B) extending towards a region (see Fig. 6A) beneath the gate spacer and close to a plane extending along a junction of the gate spacer and the gate electrode (the phrase “close to a plane extending along a junction…” is broadly interpreted to be any region under and within the footprint of the gate would be “close” to the junction, as such, the sharp tip of the S/D regions 308’ in Fig. 3D’ is close to the junction and is beneath the gate); and 
forming a regrowth region (618 in Fig. 6A-B) over the first recess, wherein the regrowth region includes a convex vertex (the sharp corner of S/D cavity 420 in Fig. 4B of Cappellani) extending towards the region, and the convex vertex is at the same level as the top surface of the isolation layer (as shown in Fig. 4B of Cappellani).  
But Cappellani does not teach that the forming the fin structure is by patterning and etching the semiconductor substrate.
Lin teaches a method of forming a fin structure (Figs. 1-2 of Lin). The method comprises: patterning and etching the semiconductor substrate to form the fin structure (see Figs. 1-2 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structure using Lin’s method since this is a conventional method for forming the fins structure.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin, as applied to claim 9 above, and further in view of Miyanami.
Regarding claim 10, Cappellani in view of Lin teaches all the limitations of the method of Claim 9, but does not teach wherein the formation of the regrowth region over the first recess comprises: conformally forming a first epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E19 to about 3E20 atoms/cm3 over the first recess and protruding from a top surface of the fin structure, so that the first epitaxial phosphorus-doped silicon carbide layer forms a second recess; and forming a second epitaxial phosphorus-doped silicon carbide layer in the second recess, wherein a phosphorus dopant concentration of the second epitaxial phosphorus- doped silicon carbide layer is greater than a phosphorus dopant concentration of the first epitaxial phosphorus-doped silicon carbide layer.  
Miyanami discloses a method of manufacturing a semiconductor device (second embodiment illustrated in Figs. 2A-2C of Miyanami; description of embodiment starts in column 7; and modified example 1 starting on column 9).  In a recess for a S/D region of a gate structure (as shown in Fig. 2A), a regrowth SiC structure (22 in Fig. 2C) is formed.  The regrowth SiC structure comprises of a first regrowth region (22a), a second regrowth region (22b) and a third regrowth region (22c).  All three regrowth regions contain dopants, but the concentration increases going from the first layer to the third layer (column 9 lines 58-60, column 10 lines 1-7, 18-21 of Miyanami).
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the regrowth regions as disclosed by Miyanami in order to prevents short channel effect caused by dopants diffusing from source/drain regions, while maintaining a desirable stress on the channel region (to enhance carrier mobility) (as discussed in column 2, lines 18-27 of Miyanami).  
Regarding claim 11, Cappellani-Lin-Miyanami teaches all the limitations of the method of Claim 10, and also teaches wherein the formation of the second epitaxial phosphorus-doped silicon carbide layer over the first epitaxial phosphorus-doped silicon carbide layer comprises: forming the second epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E20 to about 2E20 atoms/cm3 over the first epitaxial phosphorus-doped silicon carbide layer (column 10 lines 4-6 of Miyanami, the P concentration of the second regrowth layer 22b is a gradient from the concentration of the first layer 22a to the concentration of the third layer 22c, where the third layer 22c has P concentration about 5E20.  So there is a location in the 2nd regrowth layer 22b that has the concentration from about 1E20 to about 2E20 atoms/cm3).  
Regarding claim 12, Cappellani-Lin-Miyanami teaches all the limitations of the method of Claim 11, and also teaches wherein the formation of the regrowth region over the first recess further comprises: conformally forming a third regrowth region (22c of Miyanami) over the second epitaxial phosphorus-doped silicon carbide layer.  
Regarding claim 13, Cappellani-Lin-Miyanami teaches all the limitations of the method of Claim 12, and also teaches wherein the formation of the third regrowth region over the second regrowth region comprises: forming a third epitaxy layer possessing a phosphorus dopant concentration of from about 2E21 to about 5E21 atoms/cm3 over the second epitaxial phosphorus-doped silicon carbide layer (as described in column 10 lines 18-21 of Miyanami).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin.
Regarding claim 14, Cappellani teaches a method (method in Figs. 1-4B of Cappellani) for manufacturing a lightly doped drain-free (LDD-free) semiconductor structure (device in Fig. 9), comprising: 
obtaining a semiconductor substrate (202 in Fig. 2A); 
forming a fin structure (fins on substrate 202 in Fig. 2A); 
forming an isolation layer (210) over the semiconductor substrate, the isolation layer having a top surface (top surface of 210); 
forming a gate (gate stack 217) over the fin structure; 
removing a portion (doped fin region 208 and region outlined by 209A, 245, and 209C in Fig. 2B) of the fin structure to obtain a recess (source/drain cavities 420 in Fig. 4B) including a convex vertex (corner formed by side 209a and 245 in Fig. 2B) extending towards a region beneath the gate, and the convex vertex being at the same level as the top surface of the isolation region (as shown in Fig. 2B); and 
forming a regrowth region (618 in Fig. 6A-B) in the recess.  
But Cappellani does not teach that the forming the fin structure comprises patterning and etching the semiconductor substrate.
Lin teaches a method of forming a fin structure (Figs. 1-2 of Lin). The method comprises: patterning and etching the semiconductor substrate to form the fin structure (see Figs. 1-2 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structure using Lin’s method since this is a conventional method for forming the fins structure.
Regarding claim 15, Cappellani in view of Lin teaches all the limitations of the method of Claim 14, and also teaches wherein the formation of the gate comprises: 
forming a gate electrode (213 in Fig. 2A of Cappellani); and 
forming gate spacers (see Fig. 3A of Cappellani) on each sidewall of the gate electrode.  
Regarding claim 16, Cappellani in view of Lin teaches all the limitations of the method of Claim 15, and also teaches wherein the removal of the portion of the fin structure to obtain the recess comprises: 
removing the portion of the fin structure to obtain the recess including the convex vertex extending towards the region beneath the gate spacer and close to a plane extending along a junction of the gate spacer and the gate electrode (the phrase “close to a plane extending along a junction…” is broadly interpreted to be any region under and within the footprint of the gate would be “close” to the junction, as such, the corner of the S/D regions 308’ in Fig. 3D’ is close to the junction and is beneath the gate).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin, as applied to claim 14 above, and further in view of Tsai.
Regarding claim 17, Cappellani in view of Lin teaches all the limitations of the method of Claim 14, but does not teach wherein the regrowth region provides a proximity value of from about 7 nm to about -1 nm.  
Tsai teaches a finFET structure with regrown S/D regions (Figs. 1-4 of Tsai).  The S/D regions extends to underneath the spacer (110 in Fig. 2) and comes to a distance of 10nm or less ([0018]) from the channel region (proximity value).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have made the regrowth region to be about 7 nm to -1nm from the channel region, as disclosed by Tsai.  First, this range is a known range for such regrown S/D regions to work (as disclosed by Tsai). Secondly, if the proximity value is made to small (i.e. too large a negative value), the S/D regions become too close together that short-channel effect dominates.  If the proximity value is made to large, there's no benefit from having the S/D region extend below the spacers.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellani in view of Lin, as applied to claim 14 above, and further in view of Miyanami.
Regarding claim 18, Cappellani in view of Lin teaches all the limitations of the method of Claim 14, but does not teach wherein the formation of the regrowth region in the recess comprises: forming a first epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E19 to about 3E20 atoms/cm3 over the recess; and forming a second epitaxial phosphorus-doped silicon carbide layer over the first epitaxial phosphorus-doped silicon carbide layer.  
Miyanami discloses a method of manufacturing a semiconductor device (second embodiment illustrated in Figs. 2A-2C of Miyanami; description of embodiment starts in column 7; and modified example 1 starting on column 9).  In a recess for a S/D region of a gate structure (as shown in Fig. 2A), a regrowth SiC structure (22 in Fig. 2C) is formed.  The regrowth SiC structure comprises of a first regrowth region (22a), a second regrowth region (22b) and a third regrowth region (22c).  All three regrowth regions contain dopants, but the concentration increases going from the first layer to the third layer (column 9 lines 58-60, column 10 lines 1-7, 18-21 of Miyanami).
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the regrowth regions as disclosed by Miyanami in order to prevents short channel effect caused by dopants diffusing from source/drain regions, while maintaining a desirable stress on the channel region (to enhance carrier mobility) (as discussed in column 2, lines 18-27 of Miyanami).  

Regarding claim 19, Cappellani-Lin-Miyanami teaches all the limitations of the method of Claim 18, and also teaches wherein the formation of the second epitaxial phosphorus-doped silicon carbide layer comprises: forming the second epitaxial phosphorus-doped silicon carbide layer possessing a phosphorus dopant concentration of from about 1E20 to about 2E20 atoms/cm3 (column 10 lines 4-6 of Miyanami, the P concentration of the second regrowth layer 22b is a gradient from the concentration of the first layer 22a to the concentration of the third layer 22c, where the third layer 22c has P concentration about 5E20.  So there is a location in the 2nd regrowth layer 22b that has the concentration from about 1E20 to about 2E20 atoms/cm3).
Regarding claim 20, Cappellani-Lin-Miyanami teaches all the limitations of the method of Claim 19, and also teaches wherein the formation of the regrowth region in the recess further comprises: forming a third epitaxy phosphorus-doped silicon layer (22c of Miyanami) possessing a phosphorus dopant concentration of from about 2E21 to about 5E21 atoms/cm3 over the second epitaxial phosphorus-doped silicon carbide layer (as described in column 10 lines 18-21 of Miyanami).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822